DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
1.    ring assembly (and/or structure)
3.    annular body
5.    outer portion (of annular body)
7.    inner portion (of annular body)
9.    at least one groove
11.  at least one corresponding symbol
13.  raised body (of the at least one corresponding symbol)
15.  bottom surface (of the inner portion)
17.  coating
19.  at least one sectional component (ex. an "inlay" component, etc.) 21. inner recess (of the main component)
23.  substrate (of the at least one sectional component)
23 (?).  width (of the main component)
25.  width (of the inner recess of the    main    component)
27.  depth (of the inner recess of the    main    component)
29.  total height (of the at least one sectional component)
31.  thickness (of the resulting ring assembly)
33.  thickness (of substrate)
35.  inner chamfer
37.  rounded rim
39.  fluted surface
41.  outer surface (of ring)
43.  other component and/or feature

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The disclosure is objected to because of the following informalities: A brief description of each drawing has not been provided.  
Appropriate correction is required.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
Claims 5 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite.  Does the claim require that the finger ring have the sectional component comprising a circular sectional component, a semi-circular sectional component, an arched sectional component, n sectional components, a pair of sectional components, and a pair of semi-circular sectional components?  Or should these limitations be in the alternative?
Does the claim require that the corresponding symbol be a combination of alphanumeric symbols, a combination of non-alphanumeric symbols and a combination of both alphanumeric and non-alphanumerc symbols?  Or should these limitations be in the alternative?
Regarding claim 38, it is misdescriptive to state that the inner chamfer includes an assembly of at least one groove and coating.  The inner chamfer is just a chamfer and doesn’t include an assembly.  If it did include an assembly of a groove and a coating, it wouldn’t be considered a chamfer.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 21-26 and 43 are rejected under 35 U.S.C. 102a(1) as being anticipated by Lee, US 298100.  Lee discloses a finger ring with a groove, in relief, symbols within the groove and an enamel coating in the groove rising to the top surface level of the symbols (lines 84-87). 

    PNG
    media_image1.png
    355
    505
    media_image1.png
    Greyscale

Regarding claim 25, a change in color only cannot be used to patentably distinguish the claimed invention from the prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 298100 in view of Wainberg, US 7181930 B2.  Lee discloses the claimed finger ring as a single piece.  The claims require that the ring be formed from a separate inner and outer component joined together to form the finger . 
Wainberg discloses a finger ring made of separate inner and outer parts assembled together.  The reason being in the simplification and efficiency of producing the intricate patterns in the two parts.  Therefore, it would have been obvious to make Lee’s finger ring from two separate parts to achieve a more efficient manufacturing process.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 298100 in view of Wainberg, US 7181930 B2 and further in view of Turner, GB 4021175.  Lee in view of Wainberg fails to disclose a recess on the inner surface of the outer portion for receiving the inner portion.  However, Turner discloses that inlaying a first part into a recess in a second part to form a jewelry article is an old and well known method of forming the two part article.  Therefore, it would have been obvious to inlay the enamel and symbols of Lee’s finger ring in order to make for a more efficient manufacturing process of forming the inner symbolic region of the finger ring.

    PNG
    media_image2.png
    501
    369
    media_image2.png
    Greyscale

29 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 298100.  Lee fails to disclose the exact dimesions defined in the claim.  However, it would be obvious to a person having ordinary skill in the art to make a finger ring with those dimensions depending on the market driven fashion design for finger rings.
Claims 35, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 298100 in view of Boone, US 2006/0090511 A1.  Lee fails to disclose a pair of chamfers/rims on the finger ring.  However, Boone discloses that it is old and well known to form chamfers/rims on the edges of a finger ring to provide a smooth transition for when a wearer places the finger ring on their finger.

    PNG
    media_image3.png
    523
    481
    media_image3.png
    Greyscale

Claims 41 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 298100.  Lee fails to disclose a textured surface or a pair of textured surfaces on the outer portion of the annular body.  However, it is old and well known to texture the outer surface of fingers rings to achieve a desired ornamental design that is aesthetically appealing to the consumer.  Therefore, it would have been obvious to texturize the outer surface of Lee’s finger ring to improve the aesthetic appeal of the jewelry to the consumer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119.  The examiner can normally be reached on Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/               Primary Examiner, Art Unit 3677